Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
 Response to Amendment
This action is in response to the amendment filed on 3/10/2022, wherein:
	Claims 1, 3, 5, 7-12, 15-18, 20, and 22-24 are currently pending;
	Claims 1, 5, 16, 17, and 22 have been amended; 
	Claims 4, 6, 13, 14, 19, and 21 have been cancelled; and
	Claims 23 and 24 have been newly added. 
Drawings
The drawings were received on 3/10/2022.  These drawings are accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the cited prior art of record, noise reduction fairings are typically attached to landing gear struts, axles, and/or bogie beams in a fixed manner or are movable relative to the landing gear via a pivotal mounting such as is seen in US 9027878 to Simonneaux. 
As discussed in the previous interview summary and outlined in the most recent Applicant’s Remarks, the prior art as best exemplified by Simonneaux does not teach a noise reduction fairing that is attached directly to a brake flange at a fixed position such that it extends in front of and in a fixed manner relative to a brake assembly of an aircraft landing gear or that is directly attached to an electric drive system (for directly driving at least one of the wheels - see page 6, lines 1-6 - therefore interpreted to be commensurate with similar known drive systems such as US 2016/0185452 to Cox et al. wherein the landing gear wheel is driven by an electric motor) of an aircraft landing gear in a similar fixed manner. Likewise, none of the prior art references teach or render obvious the mounting of a noise reduction fairing to either a brake flange or an electric drive system in the manner claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647